19-22721-rdd           Doc 83     Filed 06/05/20 Entered 06/05/20 16:56:44              Main Document
                                               Pg 1 of 4


Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
jchubak@aminillc.com
Proposed Attorneys for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                              Chapter 11

    HAMPSTEAD GLOBAL, LLC,                              Case No. 19-22721-rdd

                            Debtor.

              APPLICATION FOR ORDER AUTHORIZING DEBTOR TO EMPLOY
                AMINI LLC AS COUNSEL NUNC PRO TUNC TO JUNE 5, 2020

             The Debtor moves for an order, substantially in the form annexed hereto, authorizing it to

employ Amini LLC nunc pro tunc to June 5, 2020, and in substitution of Kirby Aisner & Curley

LLP, pursuant to Bankruptcy Code section 327(a). In accordance with Rule 2014(a) and Local

Bankruptcy Rule 2014-1, the Debtor states:

                    FACTS SHOWING NECESSITY FOR THE EMPLOYMENT

             1.     This chapter 11 case was commenced on March 30, 2019. Kirby Aisner & Curley

firm has been in this case since June 21, 2019 [Dkt. No. 38].

             2.     Since that time, it has filed one small business chapter 11 plan on the last day of the

180-day period under Bankruptcy Code section 1121(e)(1), and a first amended plan and

disclosure statement on the last day of the 300-day period under section 1121(e)(2) which were

placeholders and/or did not conform to client direction. 1


1
  The first amended plan provided for an “Outside Payment Date” of one year following the
Effective Date; the Debtor wanted more time, in light of among other things Stack’s Bowers’
refusal to voluntarily dismiss its fraud action against Adam Perzow and the onset of the Covid-19
pandemic. The Debtor also wanted to elect treatment under Subchapter V, to inter alia reduce
interest payment obligations under a plan relative to those otherwise required under Bankruptcy
Code section 1129(b)(2)(B)(i) and pay allowed administrative expenses over time under a plan,
19-22721-rdd      Doc 83     Filed 06/05/20 Entered 06/05/20 16:56:44             Main Document
                                          Pg 2 of 4


        3.     On April 8, 2020, Kirby Aisner & Curley moved to extend the time to confirm a

plan to August 31, 2020 [Dkt. No. 76]. The motion stated the Debtor intends to file a second

amended plan (extending the repayment timetable under the first amended plan) by April 27, 2020,

the presentment date of the motion. Not only has that not happened, to date the Debtor was not

even provided a draft.

        4.     The Debtor is also very disappointed not to have concluded this case prior to the

onset of the Covid-19 pandemic.

        5.     The Debtor desires to employ substitute counsel, in order to elect treatment under

Subchapter V and confirm a plan acceptable to it within the time permitted by the Court and

hopefully without further extensions.

                              REASONS FOR THE SELECTION

        6.     The reason for Amini LLC’s selection is because its attorneys have significant

chapter 11 experience, and it has among other things prepared a chapter 11 plan that conforms to

the Debtor’s direction, and motion to schedule a confirmation and fix related deadlines, pursuant

to Interim Rule 3017.2. The Debtor also selected Amini LLC because it has proficiency with

matters pertaining to domain names, having represented the Receiver of Fund.com Inc., and so the

Debtor expects the firm will be in a position to assist with a capital raise contemplated by the plan

post-confirmation.

                     PROFESSIONAL SERVICES TO BE RENDERED

        7.     The Debtor seeks authority to employ Amini LLC as its substitute attorneys to

inter alia:


pursuant to Bankruptcy Code section 1191, as opposed to in full on the effective date of a plan,
pursuant to section 1129(a)(9)(A); however, to date Kirby Aisner & Curley has refused to elect
treatment under Subchapter V, and further, the firm is hopelessly conflicted as to this issue for
obvious reasons.

                                                 2
19-22721-rdd      Doc 83     Filed 06/05/20 Entered 06/05/20 16:56:44             Main Document
                                          Pg 3 of 4


               (a) File an amended voluntary petition for relief electing treatment under
                   Subchapter V;

               (b) Solicit votes on, confirm and consummate a chapter 11 plan, and obtain
                   approval of a disclosure statement to accompany the plan if directed by the
                   Court or if treatment under Subchapter V is denied;

               (c) Prepare and consult on briefs and affidavits in support of confirmation;

               (d) Negotiate with Stack’s Bowers Numismatics, LLC and other creditors;

               (e) Prepare motions, applications, opposition papers, discovery requests, notices,
                   letters and other legal papers as appropriate;

               (f) Appear in Court on behalf of the Debtor; and

               (g) Perform such other legal services as may be appropriate to preserve and
                   maximize the value of the Debtor’s estate.

                            PROPOSED EMPLOYMENT TERMS

       8.      Subject to Court approval, the Debtor has agreed to employ Amini LLC on an

hourly basis and reimburse it for actual, necessary expenses incurred in connection with this

chapter 11 case, including in any associated adversary proceeding or appeal. Avery Samet’s time

is billed at $550/hour; Jeffrey Chubak’s time is billed at $500/hour; and paralegal time is billed at

$130-$150/hour.

       9.      Adam Perzow (acting in his individual capacity) paid a $10,000 retainer for services

to be rendered by Amini LLC on June 5, 2020. A Lar Dan declaration is annexed hereto.

The statement of compensation required by Bankruptcy Code section 329(a) and Rule 2016(b) are

included in Mr. Chubak’s annexed declaration.

                  ABSENCE OF CONNECTIONS; DISINTERESTEDNESS

       10.     Amini LLC has no “connections” to the Debtor; and to the best of the Debtor’s

knowledge, based on Mr. Chubak’s declaration, the firm has no “connections” with any of its

creditors or the United States Trustee.



                                                 3
19-22721-rdd          Doc 83   Filed 06/05/20 Entered 06/05/20 16:56:44           Main Document
                                            Pg 4 of 4


        11.    Based on the foregoing, the Debtor believes Amini LLC does not hold or represent

an interest adverse to the Debtor or its estate and is disinterested.

                                      NO PRIOR REQUEST

        12.    No prior application has been made for the relief requested herein to this Court or

to any other court.

       WHEREFORE, the Debtor requests that the Court authorize it to employ Amini LLC as

substitute attorneys pursuant to section 327(a) and grant such other and further relief as this Court

deems just and proper.


Dated: June 5, 2020




                                                   4
